Exhibit 10.2




                                                                                  
January 22, 2019


John W. Kapples
72 Ledgeways
Wellesley Hills, MA 02481-1410


Dear Jack:


Insulet Corporation (“Company”) is pleased to offer you the full-time position
of Senior Vice President, Secretary and General Counsel reporting to me. We are
excited about the prospect of you joining Insulet and look forward to your
meaningful contributions to the Company as we embark on an exciting new chapter
in the Company’s history. This offer of employment is contingent upon the
satisfactory completion of professional references and a background check prior
to your start date. We will determine a mutually beneficial start date upon
acceptance of this offer.


Your salary will be $15,769.23 biweekly (equivalent to $410,000 on an annualized
basis), paid in accordance with the Company’s normal payroll practices as
established or modified from time to time. You will be eligible to participate
in our annual bonus program beginning fiscal year 2019 with a target bonus
opportunity that is equal to sixty percent (60%) of your annual base salary.
Payout typically takes place in the first quarter following the end of the
calendar plan year.


The Company is committed to sharing its continued success with its employees
through long-term incentive opportunities. You will be eligible to participate
in the Company’s long-term incentive program, which currently provides for
annual equity awards. For fiscal 2019, the Company will issue an award to you
with a grant date fair value equal to seven hundred fifty thousand dollars
($750,000) (“FY19 Annual Equity Award”). The grant date of the FY19 Annual
Equity Award will be the same grant date as determined by the Compensation
Committee of the Company’s Board of Directors for grants of fiscal year 2019
annual equity awards to Company employees, assuming you have joined us as an
employee by such date. If you have not joined us as an employee by such date,
the Company grants off-cycle equity awards on the first trading day of each
month and, therefore, the grant date for your FY19 Annual Equity Award under
these circumstances will be the first trading day of the month that immediately
follows your employment commencement date. Fifty percent (50%) of the FY19
Annual Equity Award will be delivered to you in the form of performance
restricted stock units (“PRSUs”) and the remaining fifty percent (50%) will be
delivered to you in equal portions of RSUs (i.e., 25% of the grant date fair
value) and stock options (i.e., 25% of the grant date fair value). The actual
number of PRSUs and RSUs granted to you for the FY19 Annual Equity Award will be
calculated by dividing the grant date value of the respective award by the
closing price of a share of Company common stock on the grant date. The actual
number of stock options granted to you for your FY19 Annual Equity Award will be
calculated by dividing the dollar value of the option award by the Black-Scholes
option valuation of the closing price of a share of Company common stock on the
grant date. These awards will vest on the same terms and conditions as
established by the Compensation Committee of the Board of Directors for purposes
of the fiscal 2019 annual equity award. The material terms of these equity
awards will be contained in a terms and conditions document which will be issued
to you at the time of grant. The terms and conditions document under which each
award is issued shall govern.






--------------------------------------------------------------------------------




In addition, you will receive a sign-on equity award, with a grant date fair
value of seven hundred fifty thousand dollars ($750,000), which will be
delivered to you in the form of restricted stock units (“RSUs”).  The actual
number of RSUs granted to you for your sign-on award will be calculated by
dividing the dollar value of the RSU award by the closing price of a share of
Insulet common stock on the grant date.  These RSUs will vest in substantially
equal installments on the first, second and third anniversary of the grant
date.  The grant date for your sign-on equity award will be the first trading
day of the month that immediately follows your employment commencement date. The
material terms of your sign-on award will be contained in a terms and conditions
document which will be issued to you at the time of grant.  The terms and
conditions document under which each award is issued shall govern.


You will be eligible for severance and change in control benefits pursuant and
subject to the terms of the Insulet Corporation Amended and Restated Executive
Severance Plan (“Severance Plan”). You will also be eligible to participate in
the Company’s employee benefits programs to the same extent as, and subject to
the same terms, conditions and limitations applicable to, other
similarly-situated employees of the Company. For a more detailed understanding
of these employee benefits and the applicable eligibility requirements, please
consult the summary plan descriptions for the programs.


By signing this offer letter, you confirm that you will not disclose any
confidential information from any other employer to Insulet. You will be
required to sign the Company’s standard Inventions, Non-Disclosure,
Non-Solicitation, Non-Servicing and Non-Competition Agreement for Massachusetts
Employees as a condition of your employment with the Company.


Also, just as the Company regards the protection of our trade secrets and other
confidential information as a matter of great importance, we also respect that
you may have obligations to your present or other prior employer (including
safeguarding its confidential information), and we expect you to honor them as
well. To that end, we expect that you will not take any documents or other
confidential information from your employer of any kind, if and when you depart.
Further, you should not bring with you to the Company, or use in the performance
of your responsibilities for the Company, any confidential or proprietary
business information, materials or documents of a former employer.


While we are hopeful and confident that our relationship will be mutually
rewarding, satisfactory and sustaining, this letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at will, under which
both you and the Company remain free to end the employment relationship, for any
reason, at any time, with or without notice. Similarly, nothing in this letter
shall be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as otherwise provided in the Severance Plan. Also, this letter
constitutes our entire offer regarding the terms and conditions of your
employment by the Company, and it supersedes any prior agreements, or other
promises or statements (whether oral or written) regarding the offered terms of
employment. Your employment with Insulet shall be governed by and construed
under the internal laws of the Commonwealth of Massachusetts, without giving
effect to conflict of law principles.






--------------------------------------------------------------------------------




On your first day of work, you should plan to arrive at our Acton offices at
8:45am and check in with the Receptionist upon arrival.  For the purpose of
completing the I-9 form, please bring with you sufficient documentation to
demonstrate your eligibility to work in the United States of America. As
required by federal law, this verification must occur by the third day of your
employment.


It is with great pleasure that we welcome you to Insulet! We recognize that our
success is the direct result of the contributions made by our dedicated and
talented workforce. We look forward to further strengthening the Insulet team
with your contributions.


Best regards,
 
 
 
/s/ Shacey Petrovic
Shacey Petrovic


President and Chief Executive Officer











Acceptance: Your signature below confirms your acceptance of the offer to join
Insulet as Senior Vice President, Secretary and General Counsel and also
confirms you have reviewed the job description for this position and that you
meet the minimum qualifications required of this role.   Please indicate your
anticipated start date below.


 
 
 
/s/ John W. Kapples
 
3/4/2019
Signature
 
Start Date









